Opinion issued March 15, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00066-CV
                            ———————————
                      IN RE RAMICA BATISTEA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Ramica Batistea, files this pro se petition for writ of mandamus and

motion for emergency stay, seeking a stay of the trial court’s writ of possession.1

      The petition for writ of mandamus is denied. Relator’s motion for emergency

relief is denied. All other pending motions are denied as moot.



1
      The underlying case is American Homes 4 Rent Properties v. Ramica Batistea,
      cause number 1068970, in the County Civil Court at Law No. 2, Harris County,
      Texas, the Hon. Theresa Chang, presiding.
                                    PER CURIAM

Panel consists of Justices Bland, Brown, and Lloyd.




                                        2